Exhibit 10.12 Venaxis, Inc. Non-Employee Director Compensation Type of Compensation Amount Monthly Cash Retainer for Non-Employee Directors Stock Option Awards Other Compensation Non-employee directors typically receive a stock option award upon joining the Board, that is two times the annual grant, and then typically receive annual grants, which may be pro-rated in the first year after joining the Board.In 2013, the annual grant was stock options to acquire 26,000 shares. Directors are reimbursed for out-of-pocket expenses.
